Citation Nr: 0033662	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  97-28 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the eyes.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty from June 1981 to October 1996.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1997 rating decision of the Regional Office 
(RO) that denied the veteran's claim of entitlement to 
service connection for residuals of an injury to the eyes.  
The veteran has perfected a timely administrative appeal with 
respect to this issue.


REMAND

The Board observes that recently enacted legislation has 
eliminated the concept of a well-grounded claim, enhanced 
VA's duty to assist a claimant in developing the facts 
pertinent his or her claim, and expanded VA's duty to notify 
the claimant and his or her representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).

This legislation mandates VA to notify the claimant and his 
representative of the information and lay or medical evidence 
that is necessary to substantiate the claim.  As part of this 
notice requirement, VA must indicate which portion of that 
information or evidence is to be submitted by the claimant 
and which portion the VA will attempt to obtain on the 
claimant's behalf.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (to be 
codified as amended at 38 U.S.C. § 5103).  Notably, however, 
the information of record reflects that neither the claimant 
nor his representative was provided any such notification 
prior to the RO's adjudication of the claim of service 
connection for an injury to the eyes in the April 1997 rating 
decision.

Next, this legislation requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(c), 114 
Stat. 2096 (to be codified at 38 U.S.C. § 5103A).

A review of the service medical records discloses that when 
the veteran was seen in April 1982, he related that he had 
participated in an initiation ceremony that resulted in a 
large number of people suffering chemical eye burns.  While 
the cause remained unknown, the agent was thought to be due 
to a general purpose detergent.  The veteran reported to sick 
bay approximately 1 1/2 hours following completion of the 
ceremony, with complaints of burning and stinging of the 
eyes, and inability to tolerate light.  Objective findings 
included marked swelling of the eyelids.  When he was seen 
about two weeks later, he was found to have a decrease in his 
visual acuity that was probably due to post-traumatic 
accommodation spasm with subepithelial infiltrates.  The eyes 
were evaluated as normal on the separation examination in 
October 1996.

On a Department of Veterans Affairs (VA) general medical 
examination in July 1997, the examiner reported that there 
were no obvious residuals of an eye injury that were 
noticeable at that time.  When the veteran was examined by 
the VA in December 1997, he described a history of an eye 
injury in service.  Following the examination, the examiner 
concluded that the veteran had a history suggestive of 
chemical conjunctivitis after caustic exposure.  There were 
no objective residuals.  The examiner added that "[t]he 
veteran has mild visual acuity deficits as related, opined 
stable myopia, ophthalmology consultation for treatment 
evaluation has been formally requested.  There is 
insufficient evidence at present to warrant diagnoses of 
residuals of acute and transitory chemical conjunctivitis 
'crossing the line'."  As the VA examiner in December 1997 
rendered no exact etiology or diagnosis other than to suggest 
insufficient findings; and as there is no indication from the 
record whether an ophthalmology consultation was performed, 
the Board finds that a formal eye examination is necessary to 
determine whether the veteran currently has a disability of 
the eyes, which originated during service.  See Wilkison v. 
Brown, 8 Vet. App. 263, 268 (1995); Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Although the Board regrets further delay, the Board is of the 
opinion that additional development is warranted, as 
discussed above.  Pursuant to the recently enacted 
legislation, the VA must make "reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by the Secretary."  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (to be 
codified at 38 U.S.C.A. § 5103A).

Accordingly, this case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative, if any, of the 
information and lay or medical evidence 
that is necessary to substantiate the 
claim for entitlement to service 
connection for residuals of an injury to 
the eyes.  As part of this notice, the RO 
should ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for residuals of an injury to 
his eyes since his discharge from 
service.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.  

2.  The veteran should then be afforded a 
VA examination by a specialist in 
ophthalmology, if available, to determine 
the nature and extent of any current eye 
disability.  All necessary tests should 
be performed.  The examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not that any 
current eye disability is related to any 
incident in service, including the 
circumstances in which the veteran 
sustained an injury to the eyes during 
service.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


